Citation Nr: 1020867	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a neck condition.

2.  Entitlement to a disability rating in excess of 
10 percent for a headache disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which confirmed and continued 
the denial of service connection for a neck condition; 
increased the disability rating for the Veteran's service-
connected headache disorder to 10 percent, effective July 18, 
2007; and denied service connection for a lung condition and 
asbestosis.  In May 2008, the Veteran submitted a notice of 
disagreement (NOD) for the issues of a neck condition, a 
headache disorder, and asbestosis.  He subsequently perfected 
his appeal for the neck and headache disorder claims in 
February 2009.

The Veteran did not perfect his appeal for asbestosis.  Thus, 
this issue is not in appellate status and will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the 
filing of an NOD initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
Substantive Appeal (VA Form 9) after a statement of the case 
is issued by VA).

The Board notes that the Veteran did not file a timely 
Substantive Appeal.  However, inasmuch as the RO has taken 
actions to indicate to the Veteran that the present issues 
are on appeal, and it took no steps to close the appeal, the 
requirement that there be a timely Substantive Appeal is 
deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) 
(per curiam order).

In November 2009, the Veteran presented sworn testimony 
during a video conference hearing in Little Rock, Arkansas, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The Board notes that since the time of the December 2008 
statement of the case, the RO has associated additional VA 
treatment records with the claims file.  The RO did not 
subsequently issue a supplemental statement of the case in 
consideration of the new evidence.  The record is also absent 
for a waiver of initial review of this evidence by the Agency 
of Original Jurisdiction (AOJ) in accord with 38 C.F.R. 
§ 20.1304.  However, the Board has reviewed the new evidence 
and observes that it is related to the Veteran's psychiatric 
treatment, not treatment of his headaches or neck condition.  
Therefore, the Board finds that the Veteran is not prejudiced 
by the failure of the RO to initially review this evidence 
and will proceed to a decision on these matters.

To establish jurisdiction over the issue of entitlement to 
service connection for a neck condition, the Board must first 
consider whether new and material evidence has been received 
to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002).  The Board must proceed in this fashion regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under 
the analysis section, new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a neck condition.

The issue of entitlement to service connection for a 
traumatic brain injury (TBI) has been raised by the record.  
Specifically, at his November 2009 Board hearing, the Veteran 
and his representative asserted that the neurological 
symptoms, as well as neck and head pain, he experiences are 
related to a TBI he suffered during an in-service rocket 
attack.  However, the issue of entitlement to service 
connection for a TBI has not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.

The reopened claim of entitlement to service connection for a 
neck condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a neck condition in July 2004 on the 
basis that there was no evidence of an in-service neck injury 
and no evidence linking the Veteran's current neck condition 
to service; the Veteran was properly informed of the adverse 
decision and his appellate rights, and he did not appeal.

2.  Evidence submitted subsequent to the RO's July 2004 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a neck condition.

3.  The Veteran's service-connected headache disorder is 
manifested by headaches multiple times a week with light and 
noise sensitivity, nausea, and difficulty concentrating.


CONCLUSIONS OF LAW

1.  The RO's July 2004 decision denying the Veteran's claim 
of entitlement to service connection for a neck condition is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
neck condition has been submitted.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for the assignment of a disability rating of 
30 percent, but no higher, for a headache disorder have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic 
Codes 8199-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 



I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim of entitlement to service connection 
for a neck condition, this application, and only this 
application, has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA solely 
with regards to the Veteran's application to reopen this 
claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to a 
rating in excess of 10 percent for a headache disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
August 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

Further, the August 2007 letter informed the Veteran of how 
VA determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and all obtainable private treatment 
records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  Significantly, a 
February 2008 statement from the Veteran indicated that he 
had no further evidence to submit and that all of his 
treatment was through the Poplar Bluff VA Medical Center and 
a private physician, Dr. D. P.  Treatment records from both 
of these sources are of record.  Therefore, the Board finds 
that VA has satisfied its duty to obtain all relevant 
records.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
headache disorder most recently in September 2007.  The 
examiner reviewed the Veteran's claims file and provided a 
thorough physical examination.  Thus, the Board finds that 
the September 2007 examination is adequate for determining 
the disability rating for the Veteran's service-connected 
headache disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected headache disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Thus, the 
Board finds that a new VA examination is not necessary at 
this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II. Merits of the Claims

A. New and Material Evidence

The initial issue before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a neck condition.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for a 
neck condition.  He filed his original claim of entitlement 
to service connection for a neck condition in February 2004.  
A July 2004 rating decision denied the claim, finding 
essentially that there was no evidence of an in-service neck 
injury and no evidence linking the Veteran's current neck 
condition to his military service.  The Veteran did not 
appeal this decision.  At the time of this denial, statements 
from the Veteran and his wife, service treatment records, a 
June 2004 VA examination, and VA and private treatment 
records were considered.  The July 2004 RO decision is the 
last final denial of this claim.

The new evidence submitted since the July 2004 denial 
consists of additional statements and hearing testimony from 
the Veteran and updated VA and private treatment records.

Notably, a January 2008 letter from the Veteran's private 
physician, Dr. D. P. indicates that he believes the Veteran's 
current neck disability was caused by an in-service rocket 
attack.  Additionally, in his February 2009 VA Form 9, the 
Veteran asserts that his neck condition is aggravated by his 
service-connected headache disorder.  As the newly submitted 
evidence indicates a possible nexus between the Veteran's 
current neck disability and his active duty, as well as 
assertions of secondary aggravation, the Board finds this 
satisfies the low threshold requirement for new and material 
evidence.  As such, the claim is reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


B. Increased Rating

The Veteran's service-connected headache disorder has been 
evaluated as 10 percent disabling under Diagnostic Codes 
8199-8100.  He seeks a higher rating.

Under Diagnostic Code 8100, a 10 percent evaluation is 
assigned for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

A 30 percent evaluation is assigned for migraines with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  Id.

Finally, a 50 percent evaluation is assigned for migraines 
with very frequent completely prostrating and prolonged 
attacks, productive of severe economic inadaptability.  Id.  
The rating criteria do not define "prostrating," nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack).  However, the Board notes that, 
according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), 
"prostration" is defined as "complete exhaustion."  
Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 
2007) defines "prostration" as "extreme exhaustion or 
powerlessness."

The Veteran most recently underwent a VA examination for his 
headache disorder in September 2007.  At that time, the 
Veteran reported posterior-type headaches that generally 
occur nightly.  These headaches were chronic and dull.  The 
Veteran also reported more severe headaches occurring "a 
couple of times a week."  During these more severe 
headaches, he experiences light and noise sensitivity and 
occasional nausea without vomiting.  When experiencing these 
more severe headaches, the Veteran must lie down in a dark 
room.  He also indicated that he takes daily aspirin, which 
somewhat helps.  The examiner observed a normal neurological 
examination with some complaints of tenderness to the 
posterior aspect, almost to the site of the connection to the 
neck itself.  The Veteran did not complain of any loss of 
employment due to his service-connected headache disorder.

In addition to the VA examination, the evidence of record 
includes statements and hearing testimony from the Veteran 
regarding his headache symptoms.  The Veteran asserts that he 
has headaches 2 to 3 times a week that awaken him and cause 
nausea.  He also reports difficulty concentrating as a result 
of the headaches.  At the November 2009 Board hearing, the 
Veteran's wife corroborated his reports of light and noise 
sensitivity when experiencing the headaches.

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran experiences migraines with 
characteristic prostrating attacks multiple times a week.  As 
such, the assignment of a higher rating of 30 percent is 
warranted.

However, although a higher rating of 30 percent is warranted, 
the evidence of record does not reflect symptomatology that 
would meet the criteria for a rating in excess of 30 percent 
for any period of time during the pendency of this claim.  
While the Veteran does experience frequent prostrating 
attacks, there is no indication that he experiences 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  Notably, the September 2007 
VA examination report reflects that the Veteran did not 
complain of any loss of employment due to his headaches.  
Further, a January 2009 claim for compensation based on 
unemployability reflects that the Veteran's posttraumatic 
stress disorder, hearing loss, and tinnitus were his asserted 
reason for leaving employment.  Without evidence of severe 
economic inadaptability, an even higher rating of 50 percent 
is not appropriate.

The Board has reviewed the remaining diagnostic codes 
relating to headaches and neurological disabilities.  
However, the claims folder contains no medical evidence 
indicating that the Veteran's headaches are manifested by any 
neurological symptoms other than those reflected above.  As 
such, an increased rating cannot be assigned under Diagnostic 
Codes 8000-8914.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8000-8914 (2009).

Further, there is no evidence indicating that the severity of 
Veteran's headache disorder has fluctuated throughout the 
appeal period to warrant staged ratings.  Thus, the 
assignment of staged ratings is not warranted.  See Hart, 
supra.

For all the foregoing reasons, the Board finds that a rating 
of 30 percent for a headache disorder is appropriate for the 
entire period of the appeal.  In reaching this conclusion, 
the Board has applied the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Although an increased rating of 30 percent is warranted, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 30 percent.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against an evaluation in excess of 
30 percent, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The Veteran's complaints of headaches with light and noise 
sensitivity, nausea, and difficulty concentrating are 
adequately contemplated by the rating schedule and its use of 
the term "prostrating" attacks.  As the Veteran's 
disability picture is contemplated by the rating schedule, 
the threshold issue under Thun is not met and any further 
consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is 
not necessary.  

In short, the evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.




ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a neck condition, the 
Veteran's claim is reopened.  To this extent, and to this 
extent only, the appeal is granted.

Entitlement to an increased disability rating of 30 percent 
for a headache disorder is granted during the entire appeal 
period, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to its adjudication of the Veteran's 
reopened claim of entitlement to service connection for a 
neck condition.

The Veteran contends that his current neck condition is the 
result of injuries suffered during a 1969 in-service rocket 
attack.  The Veteran is already service connected for a 
headache disorder associated with the rocket attack injuries.  
In addition, the Veteran's February 2009 VA Form 9 seems to 
indicate that the Veteran believes his neck condition is 
aggravated by his service-connected headache disorder, thus 
raising the issue of entitlement to service connection based 
on secondary aggravation.

The Veteran underwent a VA examination for his neck in 
June 2004.  The examiner concluded that the Veteran likely 
had cervical spondylosis without myelopathy producing his 
neck pain as well as headaches.  However, the examiner did 
not provide an opinion as to the etiology of the Veteran's 
cervical spondylosis, nor did he state whether it was related 
to his military service.  Additionally, the examination 
report does not address the Veteran's newly asserted theory 
of aggravation by a service-connected disability.  Further, 
in January 2008, the Veteran submitted a letter from his 
private physician, Dr. D. P. asserting that the Veteran's 
neck condition is due to his in-service injuries.  However, 
Dr. D. P. did not provide sufficient rationale for his 
opinion and it appears that he did not review the Veteran's 
claims file.  Therefore, this opinion cannot be relied upon 
to determine service connection.  In light of these 
deficiencies, the June 2004 VA examination is not adequate to 
render a decision on entitlement to service connection for a 
neck condition.  See Barr, supra, at 311.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 175.  
For the reasons described above, the Veteran's reopened claim 
of entitlement to service connection for a neck condition 
must be remanded for a new VA examination.

Additionally, as the case is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from 
the Poplar Bluff VA Medical Center, 
covering the period from January 29, 2009, 
to the present, should be obtained and 
added to the claims folder.

2.  Thereafter, schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his neck condition.  The 
examiner must review pertinent documents in 
the Veteran's claims file in conjunction 
with the examination.  This review must be 
noted in the examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
neck condition was caused or aggravated 
(permanently increased in severity beyond 
the natural progress of the disorder) by 
his military service, including the in-
service rocket attack, or by any service-
connected disability, including his 
headache disorder.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After completing the above actions and 
any other development that may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of entitlement 
to service connection for a neck condition 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


